MEMORANDUM OPINION
                                       No. 04-12-00432-CR

                                    Christopher DELACRUZ,
                                            Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 6, Bexar County, Texas
                                     Trial Court No. 304638
                         Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 17, 2012

DISMISSED

           Pro se appellant Christopher Delacruz has filed a motion to dismiss this appeal. The

motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                     PER CURIAM


DO NOT PUBLISH